Order and Dissenting Opinion filed October 21, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00754-CR

                 LLOYD ANDREW CHAMBERS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 4
                          Harris County, Texas
                       Trial Court Cause No. 5823

         OPINION DISSENTING TO ORDER

      The court issues an order stating that we lack jurisdiction over this appeal
because the record contains no judgment or other appealable order. I disagree and
write to explain why we have jurisdiction.

      A City of Houston municipal court jury found appellant Lloyd Andrew
Chambers guilty of operating a commercial vehicle when not properly restrained
with a seat belt.1 The municipal court judge signed a final judgment of conviction
and assessed a $150 fine consistent with the jury verdict.

      When a person convicted in a Houston municipal court of record2 seeks to
appeal a final judgment, as appellant did, the initial appeal is to a Harris County
criminal court at law. See Tex. Gov’t Code § 30.00014(a). Appellant timely
complied with all requirements to perfect his appeal from the municipal court
judgment to the county criminal court at law.             See id. §§ 30.00014(c), (d)
(requiring motion for new trial and notice of appeal), 30.00015 (requiring appeal
bond).

      When acting in its capacity as an appellate court, the county criminal court
at law determines the appeal based on errors set forth in appellant’s motion for new
trial and that are presented in record. Id. § 30.00014(b); see Tex. Code Crim. Proc.
art. 44.17 (“An appeal to the county court from a municipal court of record may be
based only on error reflected in the record.”). In disposing of the appeal, the
county criminal court at law, as the appellate court, may: (1) affirm the judgment;
(2) reverse and remand for new trial; (3) reverse and dismiss; or (4) reform and
correct the judgment. Tex. Gov’t Code § 30.00024(a). Further, in each case
decided, the “appellate court”—that is, the county criminal court at law—“shall
deliver a written opinion or order either sustaining or overruling each assignment
of error presented” and “shall set forth the reasons for its decision.”                Id.
§ 30.00024(c) (emphasis added). When the county criminal court at law decides
the appeal by delivering a written opinion or order overruling the assignments of

      1
         See Tex. Transp. Code §§ 644.051, 644.151; 37 Tex. Admin. Code § 4.11 (2013); see
also 49 C.F.R. § 392.16.
      2
            See City of Houston, Tex., Code of Ordinances, § 16-2, available at
https://library.municode.com/tx/houston/codes/code_of_ordinances?nodeId=COOR_CH16MUC
O_ARTIINGE_S16-2COCRJU.

                                            2
error, and sets forth its reasons, the appellant then has a further right of appeal to a
court of appeals, such as our court, under certain circumstances, which exist in the
present matter. See id. §§ 30.00024(c), 30.00027(a).

         Here, the county criminal court at law signed a written opinion affirming the
municipal court’s judgment. And, as permitted, appellant has appealed to this
court.

         According to a majority of the panel, we lack jurisdiction over this appeal
because the judge of the County Criminal Court at Law No. 4 of Harris County
signed no “judgment or other appealable order.” To the contrary, the county
criminal court at law affirmed the judgment of the municipal court of record and
did so by “deliver[ing] a written opinion” overruling each assignment of error. See
id. § 30.00024(a)(1), (c). In its written opinion, the county criminal court at law
addressed every issue presented and explained its reasons for rejecting them. In
the opinion’s “conclusion” section, the court stated, “[a]ccording[ly], the judgment
of conviction entered by the municipal court of record in this cause is hereby
AFFIRMED.”

         Government Code section 30.00024—entitled “Disposition on Appeal”—
requires only a “written opinion or order.” Id. § 30.00024(c). It does not require a
written opinion and an order, or a written opinion and a “judgment.” The judge of
the county criminal court produced a written opinion, after which the proceedings
were concluded and no further issues required resolution. The written opinion
satisfied the statute. No part of Government Code chapter 30 requires more than a
“written opinion” or an “order” to allow the defendant’s further appeal to our court
or vest our court with jurisdiction upon timely filing of a proper notice of appeal.
While section 30.00025(a) refers to the “judgment” of the “appellate court,” this is
reasonably construed as a reference to section 30.00024(c)’s requirement for a

                                           3
written opinion or order because that section of the code is the only section
addressing the appeal’s “disposition.”3 The county criminal court at law’s written
opinion thus is an appealable order or judgment, and we are not the only court of
appeals to reach that conclusion in a similar context. See, e.g., Miller v. State,
No. 05-08-00207-CR, 2009 WL 32893, at *3 (Tex. App.—Dallas Jan. 7, 2009, no
pet.) (mem. op., not designated for publication) (county criminal court opinion
affirmed municipal court judgment; court of appeals concluded it had jurisdiction
over subsequent appeal and characterized the written opinion as a “judgment”).

       The majority cites Solon v. State, No. 05-97-01122-CR, 1997 WL 599151, at
*1 (Tex. App.—Dallas Sept. 30, 1997, no pet.) (not designated for publication),
noting, in that case, that the court of appeals dismissed for want of jurisdiction an
attempted appeal from county court when the record contained no judgment or
appealable order. But, in Solon, the county court at law signed no order or opinion
disposing of the appeal at all; it merely stated in a docket entry that it lacked
jurisdiction because the municipal court determined that appellant did not timely
file an appeal bond. Id.

       I have no disagreement with the result in Solon, but that case has no
relevance here, where the county criminal court at law signed a written opinion as
contemplated by section 30.00024(c), therefore disposing of the appeal and
permitting the appellant a further appeal to this court.

       Because we have jurisdiction for the reasons I have stated, because Solon
does not apply, and because the majority cites no other rule, statute, or case



       3
          See Tex. Gov’t Code § 30.00025(a) (“When the judgment of the appellate court
becomes final, the clerk of that court shall certify the proceedings and the judgment and shall
mail the certificate to the municipal clerk.”) (emphasis added).

                                              4
supporting its position that we lack jurisdiction, I dissent from the order concluding
otherwise.



                                       /s/       Kevin Jewell
                                                 Justice


Panel consists of Justices Jewell, Bourliot, and Hassan.
Publish — Tex. R. App. P. 47.2(b).




                                             5